DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.

Response to Amendment
In view of the amendments directed to claim 19, the 35 U.S.C. 112 rejection directed to this claim are withdrawn. New rejections directed to this claim are set forth below and were necessitated by this amendment. 
In view of the amendments to claims 1 and 17, the prior art rejections directed to the claims have been modified. These changes were necessitated by these amendments.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).


A core material is provided with a cladding material on both surfaces of the core material alloy plate by hot rolling and cold-rolling. (Lines 126-134) A final thickness of 1 mm was achieved with a cladding ratio of 10%. (Lines 126-134) The thickness of the core layer and cladding material would fall within the claimed ranges.
The core contains the following composition:

Claim 1

Claim 2

JP ‘821
Lines 51-60
Zinc

Up to 12.0%
5.0 to 9.5%
3.5-8.0%
Magnesium

1.0 to 4.0%
1.2 to 2.3%
0.5-3.0%
Copper

0.3 to 3.0%
0.30 to 2.6%
0.3-3.0%
Silicon


Up to 0.60%
Up to 0.10%
0.05-0.5%
Iron

Up to 0.50%
Up to 0.15%
0.05-0.5%
Manganese

Up to 0.20%
Up to 0.15%
0.03-0.8%
Chromium

Up to 0.20%
Up to 0.05%
0.03-0.5%
Zirconium

Up to 0.30%
Up to 0.25%
0.03-0.3%
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



The skin material (corresponding to the claimed first cladding layer) contains the following composition:

Claim 1

Claim 17
JP ‘821
Lines 51-64
Zinc

Up to 12.0%
Up to 0.5%
0.5% or less
Magnesium

1.0 to 4.0%
Up to 6.0%
0.7 to 1.6%
Copper

Up to 3.0%
Up to 0.35%
0.5% or less
Silicon


Up to 0.60%
0.05-13.5%
0.5% or less
Iron

Up to 0.50%
0.10 to 0.90%
0.5% or less
Manganese

Up to 0.20%
Up to 1.5%
0.5% or less
Chromium

Up to 0.20%
Up to 0.35%
0.5% or less
Zirconium

Up to 0.30%
Up to 0.30%
0.3% or less
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



JP ‘821 sets forth compositions for the core material and cladding material having compositions shown in Table 1 and Table 2. (Lines 126-129) Tables 3 and 4 set forth the properties of the claddings. (Lines 147-153) Numerous example cores fall within the claimed compositional ranges, including I-2, I-3, I-4, I-5, I-6, I-8, I-9, I-10, I-11, I-12, I-13, I-14, I-17, I-18, I-20, I-21, I-23, I-24, I-25, I-27, I-28, I-29, and I-40. (See Table 1) Numerous example claddings fall within the claimed ranges, including O-2, O-3, O-4, O-5, O-6, O-9, O-10, O-13, O-14, O-15, O-17, O-18, O-21, O-22, O-23, O-24, O-25, O-26, O-27, O-28, O-29, O-30, O-34, and O-40. (See Table 2) Table 3 sets forth numerous combinations over the exemplary cores with O-3, including combinations that fall within both the claimed core and cladding compositions. (See Table 3) 

The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2018/00304584) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2018/00304584) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2018/00304584) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2018/00304584) 
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle, r/t., yield strength, and elongation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 and 17-20 rejected under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).


In regards to independent claim 17 and dependent claims 18-20, JP ‘821 is directed to a superior bake hardenability at low temperatures, such as automobile body panels, vehicle, electric equipment, related to the high formability aluminum alloy alignment plate that is suitable for materials such as for construction. (Lines 10-12) 
A core material is provided with a cladding material on both surfaces of the core material alloy plate by hot rolling and cold-rolling. (Lines 126-134) A final thickness of 1 mm was achieved with a cladding ratio of 10%. (Lines 126-134) The thickness of the core layer and cladding material would fall within the claimed ranges.
The core contains the following composition:

Claim 17
Claim 18
JP ‘821
Lines 51-60
Zinc

Up to 12.0%
5.0 to 9.5%
3.5-8.0%
Magnesium

1.0 to 4.0%
1.2 to 2.3%
0.5-3.0%
Copper

0.3 to 3.0%
0.60 to 2.6%
0.3-3.0%
Silicon


Up to 0.60%
Up to 0.10%
0.05-0.5%
Iron

Up to 0.50%
Up to 0.15%
0.05-0.5%
Manganese

Up to 0.20%
Up to 0.05%
0.03-0.8%
Chromium

Up to 0.20%
Up to 0.05%
0.03-0.5%
Zirconium

Up to 0.30%
Up to 0.25%
0.03-0.3%
Impurities

Up to 0.15%
Up to 0.15%
-


Balance
Balance
Balance



The skin material (corresponding to the claimed first cladding layer) contains the following composition:

Claim 17
Claim 19
JP ‘821
Lines 51-64
Zinc

Up to 0.5%
Up to 0.5%
0.5% or less
Magnesium

Up to 6.0%
1.0-4.0%
0.7 to 1.6%
Copper

Up to 0.35%
Up to 0.35%
0.5% or less
Silicon


0.05-13.5%
Up to 1.5%
0.5% or less
Iron

0.10 to 0.90%
Up to 0.50%
0.5% or less
Manganese

Up to 1.5%
Up to 0.45%
0.5% or less
Chromium

Up to 0.35%
Up to 0.30%
0.5% or less
Zirconium

Up to 0.30%
Up to 0.30%
0.3% or less
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



The compositional ranges of the core and cladding overlap the claimed compositional ranges. Therefore, a prima facie case of obviousness has been established. 

This reference does not explicitly set forth the bend angle or R/t ratio of the product, but it appears that this is the result of the selection of the core and cladding layers. Therefore, since this reference sets forth the core and cladding layers that fall within the claimed ranges, it would be expected that these corresponding products would have this property.

Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle, r/t., yield strength, and elongation.


Claims 1-7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0217813 (U.S. ‘813), as evidenced by 2015/0240338 (US ‘338) 
In regards to independent claims 1 and 17 and dependent claims 2-5, 16, 18, 19, 21 and 22, U.S. ‘813 is directed to a formed aluminum alloy automotive structural part wherein the sheet product has at least one layer of an AA7xxx-series aluminum alloy. (Abstract)
The product may be a composite product wherein the core layer is made from an aluminum alloy of the AA7xxx-series and one or several clad layers are made from AA3xxx, AA6xxx, or different AA-7xxx series aluminum alloys. (¶43) The aluminum alloy of the 7xxx-series core is selected from AA7021, AA7136, AA7050, AA7055, AA7150, AA7075, AA7081, AA7181, AA7085, AA7185, and modifications thereof. (¶50) The compositions of the aluminum alloys either fall within or overlap the claimed ranges for the core aluminum alloy. The composite can be in a T4 (T6x or T7x) temper. (¶97) 
U.S. ‘813 further sets forth that the bare sheet or the core of the composite sheet may have the aluminum alloy composition consisting of the following (in weight percent):

Claim 1
Claim 17
Claim 2
Claim 18
U.S. ‘813
(¶62-¶73)
(Also see Claim 10)

Zinc

Up to 12.0%
5.0 to 9.5%
3.8 to 8.2%

Magnesium

1.0 to 4.0%
1.2 to 2.3%
1.5 to 2.3%

Copper

0.3 to 3.0%
0.60 to 2.6%
0.6 to 2.4%

Silicon


Up to 0.60%
Up to 0.10%
0 to 0.25% 
(optional)

Iron

Up to 0.50%
Up to 0.15%
0 to 0.35%
(optional)

Manganese

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Chromium

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Zirconium

Up to 0.30%
Up to 0.25%
0.04 to 0.25%

Impurities

Up to 0.15%
Up to 0.15%
<0.05 each
<0.2% total

Aluminum

Balance
Balance
Balance




Therefore, it has been shown that U.S. ‘813 sets forth utilizing an AA 7xxx-series for the core that generally would include registered alloys that fall within or overlap the claimed range, sets forth explicit examples for AA7xxx-series alloys that overlap or fall within the claimed range, and also sets forth compositional ranges for the alloys that overlap the claimed ranges. 

U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, preferably a lean AA7xxx-series aluminum alloy. (¶43) Since there can be several clad layers, the product would include a second cladding layer on the second side of the core layer and it appears the clad layers would have the same composition. U.S. ‘813 explicitly sets forth a composite sheet having a core of the AA-7xxx-series with a clad layer made from a 6xxx-series alloy or lean AA7xxx-series alloy. (Claim 8) There are a finite number of registered aluminum alloys within the AA6xxx series and lean AA7xxx-series alloys. These alloys each have known properties. 
Therefore, the clad layers constitute a finite list of identified alloys each having known properties and being indicated as being an appropriate alloy composition for the composite sheet. It would have been obvious to one of ordinary skill in the art to have selected from this finite list 
Therefore, the lean 7xxx-series includes alloys that fall within the scope of the claimed 7xxx-series fist cladding layer as set forth in claim 1 and subsequent dependent claims. Additionally, the 6xxx-series aluminum alloys includes numerous alloys that fall within the compositional ranges of the first cladding layer of claim 17. 

As shown above, U.S. ‘813 sets forth a core that would overlap the claimed ranges and claddings that overlap the claimed ranges, it does not explicitly set forth a composite having the claimed core and cladding compositions. However, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected aluminum alloy composition for the core together (in particular one from the explicit examples set forth in paragraph 50) with composition(s) for the first cladding layer and/or second cladding layer that fall within or overlap the claimed ranges for the respective components (in particular a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy). One of ordinary skill would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In particular, one of ordinary skill in the art would have chosen from the explicitly taught aluminum alloys or alloys from an explicitly taught range which are provided to achieve the desired properties in the 

U.S. ‘813 does not explicitly set forth the bend angle of the product, but it appears this is the result of the selection of the core and cladding layers. Therefore, since U.S. ‘813 sets forth core and cladding layers that overlap or fall within the claimed ranges, it would be expected that these products would meet these properties. 
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2018/00304584) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2018/00304584) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2018/00304584)The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2018/00304584) 
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle and r/t. 

As to claims 6-7, 9-11, and 20, U.S. ‘813 sets forth that the composite sheet can have a total thickness (viz. the core and all clad layers taken together) is in the range of about 0.5 to about 4 

As to claim 12 and 13, U.S. ‘813 teaches reversion anneal heat treatment, forming, and paint bake cycle to achieve a final high yield strength. (¶31) The yield strength is at least 400 MPa. (Claim 15) This range overlaps the claimed range. Further, this appears to be an identical or substantially identical process as that set forth in the instant application to achieve the claimed product. The instant application teaches that the clad product set forth therein can have a yield strength up of about 550 MPa. (¶103 of corresponding 2018/00304584) The specification does not explicitly set forth how this was achieved, but states that a T4 temper. (¶124 of corresponding 2018/00304584) The products were also paint baked. (¶122 of corresponding 2018/00304584) Additionally, both the instant application and U.S. ‘813 set forth the same compositions for the core and cladding layer(s). In particular, the cladding and core aluminum alloys within U.S. ‘813 are explicitly taught within the specification of the instant application as being appropriate materials for the core and cladding layer(s). Therefore, when certain combinations are selected, it would have the same product as those taught within the instant application.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed yield strength. 

As to claims 14 and 15, the products of U.S. ‘813 is able to achieve elongation percentages within the claimed range. (For example, see Figure 3 and Figure 6) Further, the products of U.S. ‘813 would include composite products having core and cladding compositions that fall within the claimed ranges. The compositions of the respective layers appears to impact the elongation properties. Further, as set forth above in regards to claims 12 and 13, the process of producing the claimed product appears to be identical or substantially identical to that set forth in the prior art. Therefore, it would likewise be expected the prior art product would have the claimed elongation properties. 


Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the claims as amended cover all the examples in the specification which achieve the claimed bend ranges and demonstrate the benefits of the inventive compositions, including Alloys 3, 5, 8, and 9. 

Applicant’s arguments that the examples set forth within the instant application demonstrate the benefits of the inventive compositions are not commensurate in scope with the instant claims.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught in the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. (MPEP 716.02(d)) In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire range. (Id.) In the instant application, the purposed results are seen outside of the ranges individually set forth within instant claims 1 and 17. 
Claims 1 and 17 have ranges for the clad layer that overlap but include values that are not set forth in the other claim. In particular, the amounts of zinc, magnesium, copper, silicon, iron, manganese, and chromium within the cladding layer include values that are not the same. 
The amount of zinc in claim 1 may be in the range of up to 12% zinc, while in claim 17 the amount of zinc can only be up to 0.5% zinc. Thus, claim 1 may include zinc in amounts that are 24 times greater than the maximum amount allowed in claim 17. Yet, the bend angle property can be seen throughout either range. 
The amount of magnesium in claim 1 must fall within a range of 1.0 to 4.0%, while in claim 17 the magnesium can be any value up to 6.0%. Thus, claim 17 can include a zero value of magnesium or up to 50% more magnesium than the maximum allowed in claim 1. Yet, the bend angle result can be seen throughout either range. 
The amount of silicon in claim 1 must fall within the range up to 0.6 wt. %, while in claim 17 the amount of silicon can be in the range from 0.05 to 13.5 wt. %. Thus, claim 17 can 
Comparing claims 1 and 17 alone demonstrates that the ranges of claim 1 are not critical and that the ranges of claim 17 are not critical. Clearly, the bend angle is properly is seen in compositions outside of the ranges of claim 1. Likewise, the bend angle property is also seen in compositions outside of the ranges of claim 17. 
The data presented in the specification further supports a lack of criticality for the claimed ranges when viewed against the pending claims. 
Claim 1 is directed to a clad aluminum alloy product comprising a core layer and first cladding layer on the first side of the core layer, wherein the clad aluminum product has a bend angle that falls within the claimed range. This claim requires 1 to 4% magnesium be present in the first cladding layer. Alloy 5, which is one of the alloys specifically cited by Applicant in their remarks, is outside of this range and includes 4.15% magnesium. This amount is outside of the claimed range, yet the resulting product has the claimed bend angle. This demonstrates that the ranges of claim 1 are not critical. 
Claim 17 is directed to a clad aluminum alloy product comprising a core layer and first cladding layer on the first side of the core layer, wherein the clad aluminum product has a bend angle that falls within the claimed range. This claim requires up to 0.5 wt. % zinc be present in the first cladding layer. Alloy 8, which is one of the alloys specifically cited by Applicant in their remarks, is outside of this range and includes 5.6 wt. % zinc. This amount is outside of the claimed range, yet the resulting product has the claimed bend angle. This demonstrates that the ranges of claim 17 are not critical. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784